DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Arguments
Applicant's arguments filed 13 July 2021 stating “Applicant respectfully submits, however, that FIG. 15 of Hatano discloses forming a sensor detection surface on a tip surface of a boss portion 9 of a compressor wheel 6, and does NOT disclose forming the sensor detection surface at the leading edge of the reference rotor blade” have been fully considered and they are persuasive. The Office acknowledges the previous misinterpretation of Hatano Figure 15 and withdraws the previous corresponding prior art rejection. A new rejection of at least claim 2 in view of Iwase et al. addressing this limitation is deemed applicable. Since this rejection(s) is not necessitated by amendment, finality of the instant Office action is withheld. The Office regrets any inconvenience to Applicant.
Applicant’s arguments filed 13 July 2021 stating “Regarding independent claim 9, the Examiner rejects claim 9 over the combination of Higashimori, Jensen, and Hatano. However, it is unclear which of the cited prior art documents the Examiner considers disclosing or suggesting the features of the claimed invention, specifically the recitation of ‘the reference rotor blade has a shroud-side edge portion which includes, in the meridional view, a third parallel edge portion connecting to a trailing edge of the reference rotor blade and extending in a direction parallel to the axis of the rotational shaft, and wherein the sensor detection surface is formed on the third parallel edge portion’” have been fully considered. The Office respectfully notes that Higashimori is deemed to disclose “the reference rotor blade has a shroud-side edge portion which includes, in the meridional view, a third parallel edge portion connecting to a trailing edge of the reference rotor blade and extending in a direction parallel to the axis of the rotational shaft” and Jensen is deemed to provide motivation for addressing “the sensor detection surface is formed on the third parallel edge portion”.
Applicant’s arguments filed 13 July 2021 stating “Nonetheless, Applicant submits that neither reference teaches these features. Higashimori fails to teach these features. Although Jensen (FIG. 3} discloses forming a sensing surface at the leading edge of a rotor blade of a compressor wheel 50, Jensen (FIG. 3) does NOT disclose forming the sensor detection surface at the shroud-side edge portion of the reference rotor blade” have been fully considered. The Office respectfully notes that Jensen col.4:ll.26-29 indicates that a line (for sensing) is formed on the tip, not the leading edge, which is deemed to correspond with Applicant’s disclosed shroud-side edge portion 36.

    PNG
    media_image1.png
    380
    492
    media_image1.png
    Greyscale




Claim Objections
Claims 2-7, 9, and 11-18 are objected to because of the following informalities:  
In claim 2, line 11, “or” should be changed to --and-- (since “at least one of” selects from the group including both of “the circumferential surface of the hub” and “an oblique edge portion”). 
In claim 2, line 11, “an” should be changed to --the-- (to imbue proper antecedent basis practice - see line 5).
In claim 2, line 15, a comma should be added after “portion”.
In claim 9, line 11, “or” should be changed to --and-- (since “at least one of” selects from the group including both of “the circumferential surface of the hub” and “an oblique edge portion”). 
In claim 9, line 11, “an” should be changed to --the-- (to imbue proper antecedent basis practice - see line 5).
In claim 13, lines 2-3 should be changed to --a rotor comprising the mixed-flow turbine wheel according to claim 2, a compressor wheel, and a rotational shaft; and--.
In claim 14, line 11, “or” should be changed to --and-- (since “at least one of” selects from the group including both of “the circumferential surface of the hub” and “an oblique edge portion”). 
In claim 14, line 11, “an” should be changed to --the-- (to imbue proper antecedent basis practice - see line 5).
In claim 14, line 17, “a flat shape” should be changed to --the flat surface-- (to imbue proper antecedent basis practice - see line 9).
In claim 17, line 2, “the” should be changed to --a-- (to imbue proper antecedent basis practice).
In claim 18, lines 2-3 should be changed to --a rotor comprising the mixed-flow turbine wheel according to claim 9, a compressor wheel, and a rotational shaft; and--.
Claims 3-7, 11, 12, 15, and 16 are objected to due to dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-7, 9, and 11-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 2, the limitation recited as “the sensor detection surface is formed on at least one of the circumferential surface of the hub or the oblique edge portion” is unclear since it requires a plurality of “sensor detection surface”, which is recited as singular, thereby rendering indefinite the limits of “the sensor detection surface”. Due to identical instances, this rejection also applies to claims 9 and 14. Due to dependency, this rejection also applies to claims 3-7, 9, 11-13, and 15-18.

In claim 2, the limitation recited as “the sensor detection surface is formed on the first parallel edge portion” is unclear in light of the antecedent limitation “the sensor detection surface is formed on at least one of the circumferential surface of the hub or the oblique edge portion” since it requires a plurality of “sensor detection surface”, which is recited as singular, thereby rendering indefinite the limits of “the sensor detection surface”. Due to dependency, this rejection also applies to claims 3-7 and 11-13.

claim 2, the limitation recited as “the sensor detection surface is formed on the first parallel edge portion” renders the claim indefinite since it is contradictory to the antecedent limitation “the sensor detection surface is formed on at least one of the circumferential surface of the hub or the oblique edge portion” (note: “first parallel edge portion”, “oblique edge portion”, and “circumferential surface of the hub” are disclosed as distinct elements, and “the sensor detection surface” is singular). Due to an identical instance, this rejection also applies to claim 14. Due to dependency, this rejection also applies to claims 3-7, 11-13, and 15.

In claim 9, the limitation recited as “the sensor detection surface is formed on the third parallel edge portion” renders the claim indefinite since it is contradictory to the antecedent limitation “the sensor detection surface is formed on at least one of the circumferential surface of the hub or the oblique edge portion” (note: “third parallel edge portion”, “oblique edge portion”, and “circumferential surface of the hub” are disclosed as distinct elements, and “the sensor detection surface” is singular). Due to dependency, this rejection also applies to claims 16-18.

In claim 11, the limitation recited as “the edge portion” renders the claim indefinite since it is unclear if it is referring to the antecedent “oblique edge portion” (claim 2) or the antecedent “first parallel edge portion” (claim 2).

In claim 15, the limitation recited as “the edge portion” renders the claim indefinite since it is unclear if it is referring to the antecedent “oblique edge portion” (claim 14) or the antecedent “first parallel edge portion” (claim 14).

In claim 16, the limitation recited as “the edge portion” renders the claim indefinite since it is unclear if it is referring to the antecedent “oblique edge portion” (claim 9) or the antecedent “third parallel edge portion” (claim 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5-7, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Higashimori (US 2009/0290980; previously cited) in view of Iwase et al. (JP 57200831 - hereafter referred to as Iwase; see IDS submission with translation).

In reference to claim 2 (as far as it is clear and definite)
Higashimori discloses:
A mixed-flow turbine wheel, comprising:
a hub (5) fixed to a rotational shaft (9);
a plurality of rotor blades (7) disposed on a circumferential surface of the hub at intervals in a circumferential direction and configured such that each of the plurality of rotor blades has a leading edge (47) which includes, in a meridional view, an oblique edge portion (see annotated Figure 3 below)(note: the dotted-line separates “oblique portion” from “first parallel edge portion”) where a distance between the leading edge and an axis of the rotational shaft decreases from a tip side toward a hub side;
wherein the leading edge of each blade includes, in the meridional view, a first parallel edge portion (see annotated Figure 3 below) connecting to the oblique edge portion and extending in a direction parallel to the axis (C) of the rotational shaft.

    PNG
    media_image2.png
    369
    466
    media_image2.png
    Greyscale


Higashimori does not disclose:
a sensor detection surface having a flat surface and being applied with a marking which is detectable by an optical sensor device,
wherein the sensor detection surface is formed on at least one of the circumferential surface of the hub or an oblique edge portion of a reference rotor blade being one of the plurality of rotor blades, such that, in the meridional view, a trailing-edge side angle formed between the axis of the rotational shaft and a normal of the sensor detection surface is smaller than a trailing-edge side angle of two angles formed between the axis of the rotational shaft and a normal of the oblique edge portion,
the reference rotor blade includes, in the meridional view, the first parallel edge portion,
wherein the sensor detection surface is formed on the first parallel edge portion.

Iwase discloses:
a radial-flow turbine wheel comprising a blade (3) having a sensor detection surface (i.e., that detected by sensor 10 as shown in Figure 3) applied with a marking (see pg.5 stating “the 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel of Higashimori to include a sensor detection surface on the blades that presents a normal that is aligned with the radial direction, such as the identified “first parallel edge portion” of Higashimori, as disclosed by Iwase, for the purpose of ensuring successful balancing by use of a known technique. Such a modification would permit use of a particular testing set-up / rig.

Higashimori in view of Iwase addresses:
a sensor detection surface (i.e., the identified “first parallel edge portion” of Higashimori, which is modified by Iwase to be a detection surface) having a flat surface (see Higashimori Figure 3 and Iwase Figure 3) and being applied with a marking (Iwase) which is detectable by an optical sensor device (Iwase - 10),
wherein the sensor detection surface is formed on(note: strike-through text ignored due to the presence of “or”) or (note: “an oblique edge portion” is ignored since it is contradictory to the subsequent limitation “the sensor detection surface is formed on the first parallel edge portion” - see corresponding indefiniteness rejection) of a reference rotor blade being one of the plurality of rotor blades (Higashimori - 7), such that, in the meridional view, a trailing-edge side angle formed between the axis of the rotational shaft and a normal of the sensor detection surface is smaller than (note: Higashimori discloses the instant angle inequality when considered using the same angle convention as shown in Applicant’s Figure 3) a trailing-edge side angle formed between the axis of the rotational shaft and a normal of the oblique edge portion;
the reference rotor blade includes, in the meridional view, the first parallel edge portion (note: the blades 7 of Higashimori are identical),
wherein the sensor detection surface is formed on the first parallel edge portion (see above modification).

In reference to claim 5
Higashimori in view of Iwase addresses:
The mixed-flow turbine wheel according to claim 2,
wherein, in the meridional view, the first parallel edge portion (see annotated Higashimori Figure 3 above in combination with Iwase Figure 3) on the leading edge (Higashimori - 47) of the reference rotor blade (Higashimori - 7) is formed on a position including a tip-side end (i.e., a radially outward end) of the leading edge.

In reference to claim 6
Higashimori in view of Iwase addresses:
The mixed-flow turbine wheel according to claim 5,
wherein, in the meridional view, the oblique edge portion (see annotated Higashimori Figure 3 above) on the leading edge (Higashimori - 47) of the reference rotor blade (Higashimori - 7) is formed to have an arc shape which protrudes toward a line (see the dotted-line in annotated Higashimori Figure 3 below) connecting a hub-side end and the tip-side end of the leading edge.

    PNG
    media_image3.png
    235
    522
    media_image3.png
    Greyscale


In reference to claim 7
Higashimori in view of Iwase addresses:
The mixed-flow turbine wheel according to claim 2.

Higashimori in view of Iwase, as previously presented, does not address: 
La/L is 1/3 or smaller, when defining L as a length of the leading edge of the reference rotor blade in the direction parallel to the axis of the rotational shaft and La as a length of the first parallel edge portion in the direction parallel to the axis of the rotational shaft.

Higashimori further discloses (see pars. [0179] to [0180]) that the geometry (i.e., length parameters) of the leading edge (47) is specified based on parameters of the upstream inlet spaces 31 and the associated upstream guide nozzles 51,59, thereby recognizing such as a result-effective variable (i.e., the leading edge geometry is specified based on relevant flow parameters in order to achieve a desired performance). 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art (see MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel of Higashimori in view of Iwase to 

In reference to claim 11 (as far as it is clear and definite)
Higashimori in view of Iwase addresses:
The mixed-flow turbine wheel according to claim 2,
wherein the sensor detection surface applied with the marking (Iwase - paint) has a refractive index which is different from (inherent to a painted surface vs a non-painted surface) a refractive index of the circumferential surface of the hub (Higashimori - 5) or the edge portion of the reference rotor blade (Higashimori - 7) other than the sensor detection surface.

In reference to claim 13 
Higashimori in view of Iwase addresses:
A turbo cartridge (i.e., a turbocharger - see Higashimori par. [0002]) comprising:
a rotor (i.e., the identified “mixed-flow turbine wheel”, “compressor”, and “rotational shaft”) integrally coupling the mixed-flow turbine wheel (Higashimori) according to claim 2 and a compressor (i.e., a turbocompressor - see Higashimori par. [0094]) wheel via a rotational shaft (Higashimori - 9); 
a bearing housing (11 - Higashimori Figure 2) accommodating a bearing (see Higashimori par. [0094]) which supports the rotor rotatably.

In reference to claim 14 (as far as it is clear and definite)
Higashimori in view of Iwase, as combined in the rejection of claim 2, addresses:
A method of correcting unbalance of a mixed-flow turbine wheel which comprises: 
a hub (Higashimori - 5) fixed to a rotational shaft (Higashimori - 9);
a plurality of rotor blades (Higashimori - 7) disposed on a circumferential surface of the hub at intervals in a circumferential direction and configured such that a leading edge (Higashimori - 47) of each of the plurality of rotor blades includes an oblique edge portion (see annotated Higashimori Figure 3 above in the rejection of claim 2), in a meridional view, where a distance between the leading edge and an axis (Higashimori - C) of the rotational shaft decreases from a tip side toward a hub side; and
a sensor detection surface (i.e., the identified “first parallel edge portion” of Higashimori, which is modified by Iwase to be a detection surface) having a flat surface,
the sensor detection surface being formed on (note: strike-through text ignored due to the presence of “or”) or (note: “an oblique edge portion” is ignored since it is contradictory to the subsequent limitation “the sensor detection surface is formed on the first parallel edge portion” - see corresponding indefiniteness rejection) of a reference rotor blade being one of the plurality of rotor blades, such that, in the meridional view, a trailing-edge side angle formed between the axis of the rotational shaft and a normal of the sensor detection surface is smaller than (note: Higashimori discloses the instant angle inequality when considered using the same angle convention as shown in Applicant’s Figure 3) a trailing-edge side angle formed between the axis of the rotational shaft and a normal of the oblique edge portion, the method comprising:
a marking step (i.e., applying paint, as in Iwase) of applying a marking which is detectable by an optical sensor device (Iwase - 10) to the sensor detection surface having a flat shape (see Higashimori Figure 3 and Iwase Figure 3); and 
a sensor installment step of installing (inherent to using Iwase sensor 10) the optical sensor device so as to be capable of facing (see Iwase Figure 3) the sensor detection surface having a flat surface and being applied with the marking,
wherein the leading edge of the reference rotor blade includes, in the meridional view, a first parallel edge portion (see annotated Higashimori Figure 3 above in the rejection of claim 2) connecting to the oblique edge portion and extending in a direction parallel to the axis of the rotational shaft, and
wherein the sensor detection surface is formed on the first parallel edge portion (see above modification in the rejection of claim 2 and Iwase Figure 3).


In reference to claim 15 (as far as it is clear and definite)
Higashimori in view of Iwase addresses:
The method of correcting unbalance of a mixed-flow turbine wheel according to claim 14, wherein the sensor detection surface applied with the marking (Iwase - paint) has a refractive index which is different (inherent to a painted surface vs a non-painted surface) from a refractive index of the circumferential surface of the hub (Higashimori - 5) or the edge portion of the reference rotor blade (Higashimori - 7) other than the sensor detection surface.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Higashimori in view of Iwase and Hatano et al. (JP 2003/302304 - hereafter referred to as Hatano; see IDS submission with machine translation).

In reference to claim 12
Higashimori in view of Iwase addresses:
The mixed-flow turbine wheel according to claim 2.

Higashimori in view of Iwase does not address:
further comprising an unbalance correction portion comprising a cut-out portion formed on at least one of a back surface of the hub or a boss portion of the hub.


a mixed-flow wheel comprising a boss portion (7) with a back-surface (31) having a cut-out portion (35) for balancing purposes (see pars. [0098] and [0099]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel of Higashimori in view of Iwase to include a cut-out portion in the back surface of the hub, as disclosed by Hatano, for the purpose of achieving a balanced wheel.

Higashimori in view of Iwase and Hatano therefore addresses:
further comprising an unbalance correction portion comprising a cut-out portion (Hatano - 35) formed on at least one of a back surface (see annotated Higashimori Figure 3 below showing a back surface, which is structurally similar to Hatano surface 31) of the hub (Higashimori - 5) or a boss portion of the hub.

    PNG
    media_image4.png
    240
    345
    media_image4.png
    Greyscale


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Higashimori in view of Tsutomu (JP H04315936; previously cited; see machine translation).

In reference to claim 14 (as far as it is clear and definite)
Higashimori discloses:
A method of correcting unbalance of a mixed-flow turbine wheel which comprises: 
a hub (5) fixed to a rotational shaft (9);
a plurality of rotor blades (7) disposed on a circumferential surface (see annotated Higashimori Figure 3 below showing two circumferential surfaces separated by a dotted-line) of the hub at intervals in a circumferential direction and configured such that a leading edge (Higashimori - 47) of each of the plurality of rotor blades includes an oblique edge portion (see annotated Higashimori Figure 3 below), in a meridional view, where a distance between the leading edge and an axis of the rotational shaft decreases from a tip side toward a hub side; and
wherein the leading edge of each blade includes, in the meridional view, a first parallel edge portion (see annotated Higashimori Figure 3 above in the rejection of claim 2) connecting to the oblique edge portion and extending in a direction parallel to the axis of the rotational shaft.

    PNG
    media_image5.png
    369
    495
    media_image5.png
    Greyscale


	Higashimori does not disclose:
a sensor detection surface having a flat surface,
the sensor detection surface being formed on at least one of the circumferential surface of the hub or an oblique edge portion of a reference rotor blade being one of the plurality of rotor blades, such that, in the meridional view, a trailing-edge side angle formed between the axis of the rotational shaft and a normal of the sensor detection surface is smaller than a trailing-edge side angle formed between the axis of the rotational shaft and a normal of the oblique edge portion, the method comprising:
a marking step of applying a marking which is detectable by an optical sensor device to the sensor detection surface having a flat shape; and 
a sensor installment step of installing the optical sensor device so as to be capable of facing the sensor detection surface having a flat surface and being applied with the marking,
wherein the leading edge of the reference blade includes, in the meridional view, the first parallel edge portion, and
wherein the sensor detection surface is formed on the first parallel edge portion.

Tsutomu discloses:
a mixed-flow compressor wheel comprising a hub (12a) having a sensor detection surface (i.e., the surface, which has a mark, that is detected by sensor 8 as shown in Figure 2 - see par. [0009]), the sensor detection surface facing an optical sensor device (8) for permitting balancing of the wheel.

It is noted that the structure / design / shape of mixed/radial-flow compressor wheels are similar to mixed/radial-flow turbine wheels and, thus, they are analogous in the context of balancing systems / means used therewith.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel of Higashimori to include a sensor detection surface on the hub, as disclosed by Tsutomu, for the purpose of ensuring successful balancing by use of a known technique. Such a modification would permit use of a particular testing set-up / rig.


a sensor detection surface (Higashimori - a “circumferential surface of the hub”, as identified above, which is modified by Tsutomo) having a flat surface (note: the sensor detection surface of Tsutomu is flat in side-view as depicted in Figure 2, and the identified “circumferential surfaces” of Higashimori, which correspond to the “sensor detection surface” in the proposed combination, are also flat in side-view as depicted in Figure 3);
the sensor detection surface being formed on at least one of the circumferential surface of the hub or (note: strike-through text is ignored due to the presence of “or”) (note: Higashimori discloses the instant angle inequality when considered using the same angle convention as shown in Applicant’s Figure 3) a trailing-edge side angle formed between the axis of the rotational shaft and a normal of the oblique edge portion, the method comprising:
a marking step (see Tsutomo par. [0009]) of applying a marking which is detectable by an optical sensor device (Tsutomo - 8) to the sensor detection surface having a flat shape (note: the sensor detection surface of Tsutomu is flat in side-view as depicted in Figure 2, and the identified “circumferential surfaces” of Higashimori, which correspond to the “sensor detection surface” in the proposed combination, are also flat in side-view as depicted in Figure 3); and 
a sensor installment step of installing (see Tsutomo Figure 2) the optical sensor device so as to be capable of facing the sensor detection surface having a flat shape and being applied with the marking;
wherein the leading edge of the reference blade includes, in the meridional view, the first parallel edge portion (note: the blades 7 of Higashimori are identical), and
wherein (note: strike-through text is ignored since it is contradictory to the antecedent limitation “the sensor detection surface being formed on at least one of the circumferential surface of the hub or an edge portion of a reference rotor blade being one of the plurality of rotor blades” - see corresponding indefiniteness rejection).


In reference to claim 15 (as far as it is clear and definite)
Higashimori in view of Tsutomo addresses:
The method of correcting unbalance of a mixed-flow turbine wheel according to claim 14, wherein the sensor detection surface applied with the marking (Tsutomo) has a refractive index which is different (note: a marking, as in Tsutomo, has a different refractive index than a non-marking) from a refractive index of the circumferential surface of the hub (Higashimori - 5) or (note: strike-through text ignored due to the presence of “or”) .

Claims 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Higashimori in view of Jensen (US 4,864,859; previously cited) and Iwase.

In reference to claim 9 (as far as it is clear and definite)
Higashimori discloses:
A mixed-flow turbine wheel, comprising:
a hub (5) fixed to a rotational shaft (9);
a plurality of rotor blades (7) disposed on a circumferential surface of the hub at intervals in a circumferential direction and configured such that each of the plurality of rotor blades has a leading edge (47) which includes, in a meridional view, an oblique edge portion (see annotated Figure 3 below)(note: the dotted-line delimits “oblique portion”) where a distance between the leading edge and an axis of the rotational shaft decreases from a tip side toward a hub side;
a flat surface (see annotated Higashimori Figure 3 below showing a surface having a flat shape);
wherein each blade has a shroud-side edge portion (25) which includes, in the meridional view, a third parallel edge portion (i.e., the identified “flat surface” of Higashimori) connecting to a trailing edge of the reference rotor blade and extending in a direction parallel to the axis of the rotational shaft.


    PNG
    media_image6.png
    369
    495
    media_image6.png
    Greyscale


Higashimori does not disclose:
a sensor detection surface having the flat surface and being applied with a marking which is detectable by an optical sensor device,
wherein the sensor detection surface is formed on at least one of the circumferential surface of the hub or an oblique edge portion of a reference rotor blade being one of the plurality of rotor blades, such that, in the meridional view, a trailing-edge side angle formed between the axis of the rotational shaft and a normal of the sensor detection surface is smaller than a trailing-edge side angle formed between the axis of the rotational shaft and a normal of the oblique edge portion,
wherein the reference rotor blade has the shroud-side edge portion,
wherein the sensor detection surface is formed on the third parallel edge region.


a radial-flow compressor wheel comprising a blade (52) having a tip / shroud-side edge with a marking (i.e., a line - see col.4:ll.24-29) thereon as part of a balancing system in an installed state (see Figure 3) of the wheel.


Iwase discloses: 
an optical sensor (10) of a balancing system for a radial-flow turbine wheel that points radially-inwards (see Figure 3) towards a flat surface (4A) of a blade (3) in an uninstalled state of the wheel.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel of Higashimori to include a sensor detection surface on any portion of the tip / shroud-side edge portion of the blade, as disclosed by Jensen, that cooperates with a radially-inward facing optical sensor, as disclosed by Iwase, for the purpose of ensuring successful balancing by use of a known technique in an uninstalled state of the wheel. Such a modification would permit use of a particular testing set-up / rig.

Higashimori in view of Jensen and Iwase addresses:
a sensor detection surface (i.e., the identified “flat surface” of Higashimori) having the flat surface and being applied with a marking (Jensen - line) which is detectable by an optical sensor device,
wherein (note: strike-through text ignored due to the presence of “or”) or (note: “an oblique edge portion” is ignored since it is contradictory to the subsequent limitation “the sensor detection surface is formed on the third parallel edge portion” - see corresponding indefiniteness rejection) of a reference rotor blade being one of the plurality of rotor blades, such that, in the meridional view, a trailing-edge side angle formed between the axis of the rotational shaft and a normal of the sensor detection surface is smaller than a trailing-edge side angle formed between the axis of the rotational shaft and a normal of the oblique edge portion (note: Higashimori discloses the instant angle inequality when considered using the same angle convention as shown in Applicant’s Figure 3), and
wherein the reference rotor blade has the shroud-side edge portion (note: the blades 7 of Higashimori are identical),
wherein the sensor detection surface is formed on the third parallel edge portion (due to the instant modification(s)).

In reference to claim 16 (as far as it is clear and definite)
Higashimori in view of Jensen and Iwase addresses:
The mixed-flow turbine wheel according to claim 9, wherein the sensor detection surface (Higashimori - ~25) applied with the marking (Jensen - line) has a refractive index which is different from (inherent to a marking / line vs a non-marking) a refractive index of the circumferential surface of the hub (Higashimori - 5) or the edge portion of the reference rotor blade (Higashimori - 7) other than the sensor detection surface.

In reference to claim 18
Higashimori in view of Jensen and Iwase addresses:
A turbo cartridge comprising:
a rotor (i.e., the identified “mixed-flow turbine wheel”, “compressor”, and “rotational shaft”) integrally coupling the mixed-flow turbine wheel (Higashimori) according to claim 9 and a compressor (i.e., a turbocompressor - see Higashimori par. [0094]) wheel via a rotational shaft (Higashimori - 9); 
a bearing housing (11 - Higashimori Figure 2) accommodating a bearing (see Higashimori par. [0094]) which supports the rotor rotatably.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Higashimori in view of Jensen, Iwase, and Hatano.


In reference to claim 17
Higashimori in view of Jensen and Iwase addresses:
The mixed-flow turbine wheel according to claim 9. 

Higashimori in view of Jensen and Iwase does not address:
further comprising an unbalance correction portion comprising a cut-out portion formed on at least one of the back surface of the hub or a boss portion of the hub.

Hatano discloses:
a mixed-flow wheel comprising a boss portion (7) with a back-surface (31) having a cut-out portion (35) for balancing purposes (see pars. [0098] and [0099]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel of Higashimori in view of Jensen and Iwase to include a cut-out portion in the back surface of the hub, as disclosed by Hatano, for the purpose of achieving a balanced wheel.

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745